J-A04031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL MARTINEZ                           :
                                               :
                       Appellant               :   No. 1052 EDA 2020

         Appeal from the Judgment of Sentence Entered October 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0007000-2018


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                              FILED JUNE 7, 2022

        Michael Martinez appeals from the judgment of sentence entered

following his conviction for the aggravated indecent assault (lack of consent)

of his wife.1 Martinez challenges the admission of evidence, the discretionary

aspects of his sentence, and his lifetime registration requirement under the

Sex Offender Registration and Notification Act (“SORNA”).2 We affirm.

        According to the trial testimony, on the morning of August 12, 2018,

Martinez attempted to talk the victim, Martinez’s then-wife, out of divorcing

him. The victim went to work, and Martinez texted her several times. When

she returned home, Martinez was standing by the back door. N.T., 6/13/19,

at 30, 36. When the victim attempted to walk past him, Martinez tried talking

____________________________________________


1   18 Pa.C.S.A. § 3125(a)(1).

2   42 Pa.C.S.A. §§ 9799.10–9799.41.
J-A04031-22



to the victim, but she declined. Id. at 37. Martinez grabbed the victim’s arm,

and when she tried to pull away, he reached up her skirt and pushed his

fingers inside of her vagina. Id. at 37-40. He then removed his fingers and

said, “You dirty fucking whore, I knew it.” Id. at 38. The victim went inside

and called her sister and her divorce attorney. Id. at 38-39. The victim later

called the police who eventually arrested Martinez. Id. at 39, 111.

      The Commonwealth charged him with several crimes including

aggravated indecent assault (lack of consent). The Commonwealth filed a

motion in limine to admit text messages and emails between the victim and

Martinez, as well as an audio recording of a conversation between the victim

and Martinez. The emails were from February 2018, six months before the

assault at issue. N.T., Motion Volume 1, 5/6/19, at 11; Commonwealth’s

Exhibit 5. The Commonwealth argued that the evidence was admissible to

show “the hostility in the relationship; the anger that’s going on in this

relationship as it’s falling apart[.]” Id. It also argued that the messages were

relevant to establish “what this relationship is on the day [Martinez] comes

into their home and commits this sexual assault . . . show [Martinez’s] intent

at the time of the assault of the complainant and their overall relationship, or

the nature of that relationship.” Id. at 12. It maintained that the messages

established “an absence of mistake or fabrication[.]” Id. at 13.

      Regarding the audio recording, the Commonwealth argued that “[the

victim] makes these accusations that you did this to me, and he adopts them


                                     -2-
J-A04031-22


and makes excuses for why he did these things.” Id. at 10. The

Commonwealth maintained that the audio “covers the incident about the

assault in the shower and the mudroom.” Id. The conversation between the

victim and Martinez occurred in June 2018, two months before the assault.

See N.T. 6/13/19, at 54.

      Defense counsel countered that the evidence was more prejudicial than

probative. He argued that “none of this is admissible under 404(b). And it is

all going towards bad character and propensity[.]” N.T., 5/6/19, at 14.

Counsel also argued that Martinez’s intent was irrelevant because it was not

an element of the crime. Id. at 15.

      The court ruled that the messages were admissible. It found that “[t]hey

are clear and direct, pertaining to the incident at issue for this case, the

allegations of this case.” Id. at 25. The court also held that the audio recording

was admissible. Id. at 24. This ruling was limited to the portion that the

Commonwealth played during the hearing on the motion in limine. That part

referenced Martinez attacking the victim in the shower and the mudroom. Id.

at 25-26.

      Martinez proceeded to a jury trial, and the jury found him guilty as

above. At sentencing, the trial court considered sentencing memoranda from

both parties, a Pre-Sentence Investigation report (“PSI”), a mental health

evaluation, a victim impact statement, the conviction, letters admitted as part

of the memoranda, and Martinez’s allocution. See N.T., Sentencing, 10/8/19,


                                      -3-
J-A04031-22


at 12. The court imposed a sentence of three to six years’ incarceration

followed by three years reporting probation.

      Martinez filed a post-sentence motion challenging his sentence, the

court’s ruling on the Commonwealth’s motion in limine, and the sufficiency

and weight of the evidence. Post-Sentence Motion, filed 10/17/19. The motion

was denied by operation of law and this timely appeal followed.

      Martinez raises the following issues:

         1. Whether the trial court committed an abuse of discretion
            when it granted the Commonwealth’s motion to admit
            text messages, emails, and an audio recording under
            Pa.R.E. 404(b).

         2. Whether the court failed to consider the factors set forth
            in 42 Pa.C.S.A. § 9721(b) when it sentenced [Martinez]
            to 3 to 6 years[’] incarceration plus 3 years[’] probation.

         3. Whether [Martinez’s] lifetime registration requirement is
            violative of his due process rights pursuant [to] the
            Supreme Court’s holding in Commonwealth v.
            Torsilieri.

Martinez’s Br. at 4 (answers omitted).

      Martinez’s first claim challenges the ruling on the motion in limine. We

review rulings on the admission of evidence for an abuse of discretion. See

Commonwealth v. Elliott, 80 A.3d 415, 446 (Pa. 2013). To be admissible,

evidence must be relevant. This means that “it logically tends to establish a

material fact in the case, tends to make a fact at issue more or less probable

or supports a reasonable inference or presumption regarding a material fact.”

Commonwealth v. Danzey, 210 A.3d 333, 342 (Pa.Super. 2019) (citation

omitted). Nonetheless, “[e]vidence of any other crime, wrong, or act is not

                                     -4-
J-A04031-22



admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Pa.R.E.

404(b)(1). This type of evidence is commonly known as bad acts evidence.

See Commonwealth v. Hicks, 156 A.3d 1114, 1125 (Pa. 2017). However,

such evidence may be admissible if it is offered for another, proper purpose,

such as “proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Pa.R.E. 404(b)(2). Where

bad acts evidence is offered for a proper purpose in a criminal case, the

probative value of the evidence must outweigh its potential for unfair

prejudice. Id.

      Bad acts evidence may also be admissible under the res gestae

exception. This exception permits the admission of evidence of other crimes

or bad acts to tell “the complete story.” See Commonwealth v. Hairston,

84 A.3d 657, 665 (Pa. 2014). It applies where the other crimes or bad acts

“were part of a chain or sequence of events which formed the history of the

case and were part of its natural development.” Commonwealth v. Brown,

52 A.3d 320, 326 (Pa.Super. 2012) (citation omitted).

      Here, the trial court concluded that the bad acts evidence demonstrated

Martinez’s ill-will and intent towards the victim and showed Martinez’s

previous physical threats towards the victim. 1925(a) Op., filed 1/12/21, at

7. It also concluded that the evidence was admissible under the res gestae

exception since the evidence “explained the history and course of events




                                    -5-
J-A04031-22



between the victim and [Martinez].” Id. We address the admissibility of each

form of evidence separately.

Text Messages

      Martinez maintains that following message was inadmissible. We reprint

it verbatim:

      fuck all you caddi gossip talking people belitting uneduacted non-
      English knowing drama queens y aim not afraid to text I have
      plenty of text from you the complete conversation of text for 10
      months beleive me I have plenty to show your abusive ways too
      and there is no turning back i gave you time to rethink this but
      instead you want to stick your head up your sister’s ass

Commonwealth’s Exhibit 6.

      Martinez sent this text to the victim on the day of the assault, prior to

assaulting her. See N.T., 6/13/19, at 31, 34. Martinez claims that the message

was irrelevant and that the trial court erred in admitting it to show intent since

intent is not an element of aggravated indecent assault (lack of consent). See

Martinez’s Br. at 21.

      We find no abuse of discretion. This message, in conjunction with the

other evidence, was relevant to demonstrate the progression of Martinez’s

aggression towards the victim, from continued harassment to the incident at

issue. See N.T., 6/13/19, at 31, 34-35 (discussion of text messages sent from

Martinez to the victim on the day of the assault). The message was admissible

to explain the escalation from verbal to sexual abuse, and thus motive. See

Brown, 52 A.3d at 326.




                                      -6-
J-A04031-22



      The evidence was also relevant to mens rea. Contrary to Martinez’s

contention, there is an “intent” element to aggravated indecent assault (lack

of consent). Although the statute defining aggravated indecent assault (lack

of consent) does not state a mens rea, the Crimes Code provides that in such

a case, the Commonwealth must prove that the defendant acted intentionally,

knowingly, or recklessly with respect to material elements of the offense. See

18 Pa.C.S.A. § 302(c); Commonwealth v. Carter, 418 A.2d 537, 542-43

(Pa.Super. 1980). The evidence of the history of Martinez’s increasing

acrimony and aggression, together with the testimony describing the events

of the specific incident in question, were relevant to prove that Martinez was

at least reckless as to the lack of consent.

      Martinez maintains that the res gestae exception does not apply

“because the contents of the messages and audio recording are not part of

the same transaction involving the charged crime.” Martinez’s Br. at 24.

However, the res gestae exception applies where the acts “are so clearly and

inextricably mixed up with the history of the guilty act itself as to form part of

one chain of relevant circumstances, and so could not be excluded on the

presentation of the case before the jury without the evidence being rendered

thereby unintelligible.” Brown, 52 A.3d at 330-31 (citation omitted)

(emphasis removed). For example, the res gestae exception has been found

applicable where the evidence established a pattern of abuse towards a victim

or showed the nature of the relationship between a victim and her abuser.

See Commonwealth v. Powell, 956 A.2d 406, 420 (Pa. 2008) (concluding

                                      -7-
J-A04031-22



evidence of defendant previously assaulting victim was relevant and

admissible to show the nature of their relationship and a pattern of abuse);

Commonwealth v. Dillon, 925 A.2d 131, 139 (Pa. 2007) (concluding prior

abuse by defendant towards the victim’s family was admissible and relevant

to explain the context of events leading to conviction for sexual assault);

Commonwealth v. Jackson, 900 A.2d 936, 940-41 (Pa.Super. 2006)

(concluding escalation of defendant’s physical and sexual abuse of victim

ultimately leading to her murder was admissible to show the history of the

case and establish defendant’s motive and ill will towards the victim).

      Such is the case here. The evidence of the history of Martinez’s acts

towards his wife was relevant and admissible to show his ill will and thus

motive and intent. Because the evidence was probative of such matters, we

discern no abuse of discretion in admitting this evidence.

Emails

      We have reprinted the content of the contested emails verbatim:

         I already am im done with your whore ass and im as serious
         as can be I put you and your family ahead of everything for
         years even being a father to your boys canceling my surgery
         so you can hand your boys 400 bucks and my kids got a
         merry Christmas text I don’t care who you fuck who sticks
         in your mouth asshole cunt I don’t care but I am recouping
         what is due to me through the court not what you say but
         what the court says and if you want to talk to my attorney
         when I get yourself fine but im telling you im doing it and
         im not playing so you better retain council because its
         coming i9m sick of your abuse of me because your to
         fucking stupid to understand you’re a no good WHORE who
         I should have never married you are scum



                                     -8-
J-A04031-22


         don’t turn my phone on now or ever the damage is done and
         just think if I had the ability to shut your phone off I never
         would because I know it doesn’t just affect you just like
         shutting my phone off doesn’t affect me don’t say 2 words
         to me don’t send anyone to speak to me do not write letters
         send smoke signals or anything else you want it you got it
         now im done sitting around doing nothing I am getting a
         lawyer you better get one too because I am serous you kunt

         Really its a slang and has no proper spelling but I know the
         difference between wear, ware and where I know the
         difference between great and frate if you got tested your IQ
         would be lower than a moron or mongoloid you are you are
         functionally illiterate that's why your paycheck reflects it and
         your real estate school is a waste in the chance you do pass,
         you will never use it to sell a house this is bartending school
         all over you dope

Commonwealth’s Exhibit 5 (victim’s responses omitted). For these messages,

Martinez’s argument is the same as for the text message, i.e., the messages

are not admissible under the res gestae exception, and they are not admissible

to prove his intent because his intent is irrelevant.

      Here, the trial court concluded that the messages were relevant and

admissible because they showed Martinez’s previous accusations of the

victim’s alleged infidelity. 1925(a) Op., at 7. It also concluded that like the

texts, the emails were admissible under res gestae to explain “the history and

course of events between the victim and [Martinez].” Id. The trial court

properly admitted these emails.

      As with the text messages, the emails were admissible to explain the

escalation from verbal to sexual abuse, and thus motive. See Brown, 52 A.3d

at 326. The emails were also admissible under the res gestae exception as the

messages served to explain the intensifying aggression that led to the

                                      -9-
J-A04031-22



eventual assault of the victim. The messages included multiple references to

Martinez’s belief that there was infidelity on the part of the victim, of which

he accused her when he assaulted her in the instant case. Furthermore, as

with the text message, the emails proved Martinez’s recklessness as to the

lack of consent. See 18 Pa.C.S.A. § 3125(a)(1); 18 Pa.C.S.A. § 302(c) (stating

where statute is silent as to culpability to establish a material element, the

element is satisfied where the individual acts intentionally, knowingly, or

recklessly); Commonwealth v. Cosby, 224 A.3d 372, 419 (Pa.Super. 2019),

vacated on other grounds, 252 A.3d 1092 (Pa. 2021), (concluding

recklessness to be the requisite mens rea of Section 3125(a)). We discern no

abuse of discretion by the trial court in admitting the emails.

Audio

        Martinez challenges the court’s admission of a portion of an audio

recording of a conversation between Martinez and the victim. He argues that

the evidence “showed that because [Martinez] used foul language towards the

Complainant in February, he was more likely to act in conformity therewith

and engage in distasteful behavior in August.” Martinez’s Br. at 24.

        The trial court explained that the recording was a conversation between

Martinez and the victim about an incident in which he choked her in the

shower. The conversation occurred in June 2018, two months before the

instant assault. See N.T., 6/13/19, at 54. We have not been able to listen to

the recording as it is not in the certified record. It is ultimately the appellant’s

duty to ensure that the certified record on appeal contains all materials of

                                      - 10 -
J-A04031-22



record in the trial court necessary to resolve the appeal. See Commonwealth

v. Bongiorno, 905 A.2d 998, 1000 (Pa.Super. 2006) (en banc). A failure to

carry out that duty results in waiver of any claim for which a needed item is

not in the certified record. Powell, 956 A.2d at 423. Martinez’s failure to

ensure that the recording at issue was in the certified record has waived this

claim on appeal.

       Martinez further maintains that the Commonwealth played a portion of

the audio recording that the court ruled inadmissible. See Martinez’s Br. at

20. This claim is waived because Martinez failed to make a timely and specific

objection at trial. See N.T., Trial, 6/13/19, at 24; Commonwealth v.

Marrero, 217 A.3d 888, 890 (Pa.Super. 2019), appeal denied, 226 A.3d 968

(Pa. 2020), (reiterating that “a party must make a timely and specific

objection at trial in order to preserve an issue for appellate review”).3

       Next, Martinez challenges the discretionary aspects of his sentence.

There is no automatic right to appellate review of such a challenge. See

Commonwealth v. Disalvo, 70 A.3d 900, 902 (Pa.Super. 2013). To obtain

review of such an issue, the appellant must have: 1) timely filed a notice of

appeal; 2) preserved the issue in a post-sentence motion or at sentencing; 3)


____________________________________________


3Before trial began counsel explained that to avoid constantly objecting before
the jury, he was placing a standing objection to the court’s grant of the
admission of evidence presented in the Commonwealth’s motion in limine.
See N.T., 6/13/19, at 24-26. This standing objection however did not remove
counsel’s responsibility to make a specific objection to evidence that he knew
the court had ruled as inadmissible. See Marrero, 217 A.3d at 890.

                                          - 11 -
J-A04031-22



included a Pa.R.A.P. 2119(f) statement in the brief; and 4) raised a substantial

question. See id.

      Here, Martinez has met these prerequisites. He filed a timely notice of

appeal, preserved the challenge to his sentence in a post-sentence motion,

and included a Rule 2119(f) statement in his brief. He also raises a substantial

question that the court imposed “a sentence without considering the required

factors   under   42   Pa.C.S.[A.]   §   9721(b).”   Martinez’s   Br.   at   16;

Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa.Super. 2006) (concluding

that claim that court failed to consider required factors under Section 9721(b)

raises a substantial question).

      Martinez alleges that the record does not show “that the court

considered . . . the protection of the public, the gravity of the offense as it

relates to the community, or the rehabilitative needs of [Martinez] in imposing

sentence.” Martinez’s Br. at 29. He states that he had a prior record score of

zero at the time of sentencing and some charges were nolle prossed by the

Commonwealth. Id. at 28, 29. He argues that “it is unclear whether the

additional charges played a role in the court’s determination.” Id. at 30.

      The record belies Martinez’s argument. At the sentencing hearing, the

trial court stated that it considered Martinez’s convictions, the Pre-Sentence

Investigation Report (“PSI”), the mental health evaluation, the sentencing

memorandum from both parties, the victim impact statement, and the

testimony from trial. See N.T., Sentencing, at 12. Because the court

considered a PSI, we presume it was “aware of all appropriate sentencing

                                     - 12 -
J-A04031-22



factors and considerations, and that where the court has been so informed,

its discretion should not be disturbed.” Commonwealth v. Ventura, 975

A.2d 1128, 1135 (Pa.Super. 2009) (citation omitted). Additionally, Martinez’s

speculative claim that the court might have considered the nolle prossed

charges has no support in the record. We discern no abuse of discretion by

the trial court.

       Martinez’s final claim challenges his lifetime registration under SORNA.

He maintains that the registration violates his due process rights because “it

impairs his right to reputation through the utilization of an irrebuttable

presumption, deprives him of the requisite notice and opportunity to be

heard[.]” Martinez’s Br. at 30-31 (footnote omitted). He also alleges that the

required registration “violates Apprendi and Alleyne by allowing the

imposition of enhanced punishment based on an irrebuttable presumption of

future dangerousness that is neither determined by the finder of fact nor

premised upon proof beyond a reasonable doubt.”4 Id. at 31 (footnotes

omitted). Martinez cites our Supreme Court’s decision in Commonwealth v.

Torsilieri, 232 A.3d 567 (Pa. 2020), and argues that the case should be

remanded in accordance with Torsilieri.

       We conclude that Martinez waived this issue by failing to raise it before

the trial court. See Pa.R.A.P. 302(a) (issues may not be raised for the first

time on appeal). Martinez seeks to overcome this waiver by alleging that his
____________________________________________


4Apprendi v. New Jersey, 530 U.S. 466 (2000); Alleyne v. United States,
570 U.S. 99 (2013).

                                          - 13 -
J-A04031-22



claim is a challenge to an illegal sentence, which cannot be waived. See

Martinez’s Br. at 31 We are not persuaded. Martinez’s failure to raise his

constitutional   challenge   below   waived   the   claim   on   appeal.   See

Commonwealth v. Reslink, 257 A.3d 21, 25 (Pa.Super. 2020) (finding

waiver of Torsilieri claim where appellant did not raise issue before trial

court); Commonwealth v. Snyder, 251 A.3d 782, 795 (Pa.Super. 2021)

(citing Reslink and finding waiver where appellant failed to raise challenge to

SORNA registration as cruel and unusual punishment before trial court).

      We recognize that Torsilieri had not been decided at the time Martinez

filed his post-sentence motion. Martinez nonetheless could have raised his

issue before the trial court and thus preserved it for appeal. See

Commonwealth v. Elgaafary, No. 1178 EDA 2020, 2021 WL 4740958, at

*9 (Pa.Super. filed October 12, 2021) (unpublished memorandum) (finding

appellant preserved irrebuttable presumption argument by making such a

claim before the trial court, “albeit in general terms,” even though Torsilieri

had not yet been decided).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022

                                     - 14 -